PETITION FOR WRIT OF HABEAS CORPUS
ROBERTSON, Judge.
This is a petition for writ of habeas corpus to review the imposition of sanctions by the trial court in a finding of contempt.
The trial court adjudged the petitioner to be in “civil contempt” for denial of visitation privileges.
The trial court’s order provided:
“2. That for said civil contempt, the Sheriff of Coffee County, Alabama, shall arrest, instanter, one Lee Horton and hold him in the jail for 30 days and from day to day thereafter until further orders of the court.
“3. That as further remedy of civil contempt, a fine, judgment or penalty is rendered against Lee Horton and for Vi-bra Horton Mosley in the amount of $10,-000 to be collected as any judgment of record.
“4. That the fine, judgment or penalty may be suspended or forgiven if Lee Horton provides a bond in the amount of $5,000, conditioned that visitation will be allowed with his children as provided by prior decrees and judgments of the Court.”
The writ is due to be granted on the authority of Brooks v. Brooks, 480 So.2d 1233 (Ala.Civ.App.1985), and Kalupa v. Kalupa, 527 So.2d 1313 (Ala.Civ.App.1988).
The writ is granted unless, within fourteen days from the date of this opinion, the trial court vacates the order of sanctions heretofore entered.
WRIT GRANTED CONDITIONALLY.
INGRAM, P.J., and RUSSELL, J., concur.